NOT DESIGNATED FOR PUBLICATION

                                             No. 122,250

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                      ANTHONY N. D'ARCY a/k/a ANTHONY N. DARCY,
                                     Appellant.


                                  MEMORANDUM OPINION


       Appeal from Shawnee District Court; DAVID B. DEBENHAM, judge. Opinion filed March 25,
2022. Appeal stayed and case remanded with directions.


       Corrine E. Gunning, of Kansas Appellate Defender Office, for appellant.


       Natalie Chalmers, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before HILL, P.J., POWELL and CLINE, JJ.


       POWELL, J.: Prior to trial, Anthony N. D'Arcy was subjected to three examinations
to determine his competency to stand trial. After his third competency examination, the
district court perfunctorily noted that the examining physician had declared D'Arcy
competent and queried counsel as to any other remaining issues that needed to be
addressed before proceeding to trial. After a jury trial, D'Arcy was convicted of
intentional second-degree murder, aggravated assault, and aggravated endangering of a
child. D'Arcy now appeals on numerous grounds, one being that he was not afforded a
proper hearing to determine his competency after the district court received his third
competency report. Because we agree with D'Arcy that his competency hearing was


                                                   1
inadequate, we remand the issue of D'Arcy's competency to the district court to conduct a
proper competency hearing.


                       FACTUAL AND PROCEDURAL BACKGROUND


       Christina Decker and Stephen Snyder were interested in buying D'Arcy's house in
2017. Ultimately, the parties agreed on a price and signed a contract. Despite this
agreement, D'Arcy became upset when Decker requested additional money based on
inspections but eventually agreed to pay $1,500 at closing for repairs. Later, D'Arcy
requested a two-week lease in additional to the leaseback provision already agreed to in
the sales contract so he could live in the house for two weeks after closing and not have
to move back into the house if something went wrong at closing. Decker and Snyder did
not object to D'Arcy wanting the leaseback provision, but a problem arose when D'Arcy
wanted to forbid them access to the house for the two-week lease period.


       Other problems arose but were worked out, and the parties closed on April 27,
2017. The parties also signed the lease allowing D'Arcy to remain in the home. D'Arcy
agreed Decker and Snyder could access the house with notice but could not make repairs
while he lived there. Snyder waited until the Sunday after closing to schedule a visit to
the house to take some measurements. D'Arcy agreed they could come over at 6 p.m.
Monday. At 1 p.m. on Monday, D'Arcy had the locks changed on the house. He also
emailed the real estate agent and told her Snyder was "a bit huffy" and that Snyder and
Decker will "back off" if they were smart.


       Snyder arrived at the house around 6 p.m. with his 8-year-old son, L.S. Decker
planned to be there too but was running late. Snyder walked up to the house while L.S.
stayed on the sidewalk. L.S. heard raised voices, then saw Snyder try to jump and curl
into a ball. L.S. heard a loud bang and saw a small hole in Snyder's stomach. He and his



                                             2
dad ran. Two more bangs followed the first shot, and when L.S. reached his dad's truck,
he looked back and saw his dad on the ground bleeding. Snyder died at the scene.


       The State charged D'Arcy with premeditated first-degree murder, aggravated
assault, and aggravated child endangerment. Before trial, the district court ordered
D'Arcy to undergo a competency evaluation, which was completed by David S. Blakely,
M.D., on April 3, 2017. Dr. Blakely noted D'Arcy's short-term memory was poor and
D'Arcy had trouble working with his lawyers but found him competent to stand trial. At
the August 25, 2017 hearing, the district court found D'Arcy was competent.


       The district court ordered a second competency evaluation on December 15, 2017,
which Dr. Blakely completed on December 28, 2017. Dr. Blakely recommended D'Arcy
undergo neuropsychiatric testing. Based on the report, the district court found D'Arcy
incompetent to stand trial and ordered him committed to Larned State Security Hospital
(LSSH) to undergo further evaluation and treatment.


       The hospital submitted its report to the district court. D'Arcy refused to answer
questions or responded, "'I don't know.'" D'Arcy also refused to participate in
neuropsychological or psychological testing. The evaluator opined D'Arcy was
competent to stand trial. At a hearing on September 28, 2018, the district court adopted
the evaluation's findings and found D'Arcy competent to stand trial.


       On July 31, 2019, a request for a third competency evaluation was filed. The
evaluation was ordered on August 1, 2019, and completed by Dr. Blakely on August 8,
2019. At a hearing held the same day Dr. Blakely's report was issued, and just four days
before the trial was to begin, the district court explained it did not yet have the written
report but that the verbal results of the evaluation stated D'Arcy was competent but had
serious memory issues. As a result, the district court concluded D'Arcy remained
competent to stand trial.


                                              3
       A jury convicted D'Arcy of intentional second-degree murder, aggravated assault,
and aggravated endangering of a child. The district court sentenced D'Arcy to 165
months' imprisonment for second-degree murder and consecutive sentences of 20 months
and 7 months for his other two convictions.


       D'Arcy timely appeals.


              WAS D'ARCY'S THIRD COMPETENCY HEARING INADEQUATE?


       The Kansas Supreme Court has stated that a defendant may raise two types of
challenges to competency. A procedural competency claim is based upon the district
court's failure to either conduct a competency hearing or to conduct an adequate
competency hearing. A substantive competency claim involves an allegation that the
defendant was tried and convicted while incompetent. State v. Woods, 301 Kan. 852, 858,
348 P.3d 583 (2015). Here, D'Arcy raises both types.


       D'Arcy argues the district court did not provide him with an adequate competency
hearing and erred in finding him competent to stand trial. Specifically, D'Arcy asserts his
third competency hearing was inadequate because the district court stated the report
found D'Arcy remained competent without making an actual finding and because the
district court did not provide D'Arcy with the opportunity to present evidence of
incompetency. D'Arcy also alleges he was not competent to stand trial because he was
unable to assist in his defense due to his memory problems and inability to work with his
attorneys.


       The State counters that there was no error because D'Arcy had the opportunity to
request a hearing but chose not to. It also argues the district court properly relied upon the
third competency report to find D'Arcy competent. Alternatively, the State asks that if we



                                              4
order a competency hearing, the appeal be bifurcated and the case remanded for a
retrospective competency hearing.


Standard of Review


       We review a district court's decision on a defendant's competency to stand trial for
abuse of discretion. Judicial discretion is abused if the judicial action is (1) arbitrary,
fanciful, or unreasonable; (2) based on an error of law; or (3) based on an error of fact.
Woods, 301 Kan. at 860-61. The party asserting an abuse of discretion occurred bears the
burden of showing its existence. State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430
(2018).


Analysis


       The criminal trial of an incompetent person violates due process. Medina v.
California, 505 U.S. 437, 453, 112 S. Ct. 2572, 120 L. Ed. 2d 353 (1992). Under Kansas
law, a person who is charged with a crime is "'incompetent to stand trial'" if, because of a
mental illness or defect, the person is unable "[t]o understand the nature and purpose of
the proceedings against him" or is unable "to make or assist in making his defense."
K.S.A. 22-3301(1); Woods, 301 Kan. at 857. Moreover, a criminal defendant may be
tried only if the defendant "'has sufficient present ability to consult with [the defendant's]
lawyer with a reasonable degree of rational understanding . . . [and] a rational as well as
factual understanding of the proceedings against him.' [Citations omitted.]" State v.
Barnes, 293 Kan. 240, 256, 262 P.3d 297 (2011).


          "A criminal defendant is presumed competent to stand trial. [Citation omitted.]"
State v. Hill, 290 Kan. 339, 367, 228 P.3d 1027 (2010). The party raising the question of
competence bears the burden to prove competency or incompetency by the
preponderance of the evidence. 290 Kan. at 367.


                                               5
       A defendant or the defendant's counsel may request a determination of the
defendant's competency to stand trial any time between the time the defendant is charged
and the pronouncement of the sentence. If, upon this request, the district judge before
whom the case is being tried finds there is reason to believe the defendant is incompetent
to stand trial, the judge shall suspend the proceedings and conduct a hearing to determine
the defendant's competency. K.S.A. 2020 Supp. 22-3302(1). A competency hearing must
be conducted by a district judge if the defendant is charged with a felony. K.S.A. 2020
Supp. 22-3302(2). The competency hearing may be conducted with the assistance of a
jury at the district judge's discretion, and the district court may order a psychiatric or
psychological examination of the defendant. K.S.A. 2020 Supp. 22-3302(3).


       In this case, the district court ordered three different competency evaluations.
D'Arcy was found competent to stand trial after his first evaluation. After his second
evaluation, D'Arcy was found incompetent to stand trial, and the district court ordered
D'Arcy to LSSH for further treatment and evaluation. After D'Arcy's evaluation at LSSH,
the district court found D'Arcy competent to stand trial.


       D'Arcy limits his appeal to challenging his third competency evaluation and
hearing. The third competency evaluation was completed on August 8, 2019, just four
days before the jury trial began. At the hearing following the evaluation, the district court
explained it did not yet have the written report, but both the State and defense counsel
agreed they were informed of the verbal results stating D'Arcy was competent. The
district court explained Dr. Blakely's conclusions and found "the defendant is still
competent." The district court asked if either party had anything further to discuss, but
nothing was raised. D'Arcy asserts this hearing was inadequate.


       The State argues D'Arcy cannot raise the issue of his competency for the first time
on appeal because D'Arcy did not request a hearing when he had the opportunity to do so.
D'Arcy replies that we can hear this for the first time on appeal because this issue raises


                                               6
due process concerns. We agree. The challenge to the adequacy of a competency hearing
"raises due process concerns and questions the district court's compliance with a statutory
obligation." State v. Foster, 290 Kan. 696, 702, 233 P.3d 265 (2010).


       "'The failure to hold a competency hearing, when "evidence raises a bona fide
doubt as to the defendant's competency, is a denial of due process." [Citations omitted.]'"
State v. Marshall, 303 Kan. 438, 445, 362 P.3d 587 (2015). The United States Supreme
Court has explained that the standard for satisfying due process is whether the hearing
"affords the criminal defendant a reasonable opportunity to demonstrate that he is not
competent to stand trial." Medina, 505 U.S. at 451. While a hearing is required before a
determination of competency, there is no statutory requirement for the presentation of
live testimony and the cross-examination of witnesses. The district court has discretion to
determine the nature and extent of evidence presented at the statutorily required hearing.
State v. Parker, 34 Kan. App. 2d 224, 228, 116 P.3d 759 (2005).


       While the district court held a competency hearing following Dr. Blakely's third
report, it did not give D'Arcy a chance to present evidence to establish his incompetence.
Admittedly, D'Arcy did not ask or seek to present any evidence. However, we think it
would have been difficult for D'Arcy to do so because he did not have Dr. Blakely's third
written report. D'Arcy could not present evidence disputing the report and asserting his
incompetence without the report.


       The State claims D'Arcy could have requested a hearing when the district court
asked the parties if there was anything else the parties needed to address that day. But the
district court asked the question only after determining D'Arcy's competency. In other
words, the competency hearing portion of the proceeding was over when the district court
asked if there were any other matters to discuss. Given the record before us, we are
forced to conclude the third competency hearing was inadequate to protect D'Arcy's
procedural due process rights.


                                             7
       When a district court does not conduct an adequate competency hearing, a
retrospective hearing may fix the error. State v. Jenkins, 308 Kan. 545, 559, 422 P.3d 72
(2018). To determine whether a hearing can feasibly determine the defendant's
retrospective competency at the time of trial, we consider the four McGregor factors:


       "'(1) [T]he passage of time, (2) the availability of contemporaneous medical evidence,
       including medical records and prior competency determinations, (3) any statements by
       the defendant in the trial record, and (4) the availability of individuals and trial witnesses,
       both experts and non-experts, who were in a position to interact with defendant before
       and during trial, including the trial judge, counsel for both the government and defendant,
       and jail officials.'
                 "If a court determines a retroactive competency determination would not be
       feasible, 'the procedural violation compels reversal.' [Citations omitted.]" Jenkins, 308
       Kan. at 559.


See McGregor v. Gibson, 248 F.3d 946, 962-63 (10th Cir. 2001).


       We first address the passage of time.


                 "When a great amount of time has passed since the defendant's trial, it is less
       likely that a court can retrospectively determine whether the defendant was competent at
       the time of the trial. Contemporaneous medical evidence, . . .—the focus of the second
       factor—can shift this factor one way or the other. [Citations omitted.]" Jenkins, 308 Kan.
       at 560.


       D'Arcy's third competency evaluation occurred on August 8, 2019. His trial was
held from August 12, 2019, until August 16, 2019. The two-and-a-half years since the
trial is not a long time, though; given D'Arcy's age, any age-related decline may give the
short time a greater effect on his mental facilities. That said, the third competency
evaluation occurred only four days before the trial. Because of the short time and the




                                                      8
contemporaneous competency evaluation by Dr. Blakely, this factor favors a
retrospective competency hearing.


       Second, we address the availability of contemporaneous medical evidence. As
discussed in the first factor, Dr. Blakely conducted his third competency evaluation four
days before trial and found D'Arcy competent. The district court could also use the prior
two competency evaluations and the LSSH report to determine the progression of
D'Arcy's competency. This factor also weighs in favor of a retrospective hearing.


       The third factor is any statements made by the defendant in the trial record.
D'Arcy testified at trial about the events. The district court would have a full trial record
of D'Arcy's testimony to use at a retrospective hearing.


       Finally, the fourth factor is the availability of individuals and trial witnesses. This
factor is unknown. Neither party presents evidence of whether the prosecutors, witnesses,
or the district judge who presided at trial would be available or the availability of any
other official. As a result, this factor is neutral because it is unknown what information
will be available.


       Given that the first three McGregor factors weigh in favor of a retrospective
competency hearing, we find a remand to the district court so that it may conduct such a
retrospective competency hearing is the best approach here. The parties agree. Given the
lack of a sufficient record and the inadequate competency hearing, we cannot opine on
D'Arcy's competence at the time he was tried. Accordingly, we stay this appeal and
remand the issue of D'Arcy's competency to the district court so that it may perform a
retrospective competency hearing to determine whether D'Arcy was competent to stand
trial. The other issues raised by D'Arcy's appeal—including D'Arcy's argument that he
was not competent to stand trial—shall remain in abeyance until a determination of
D'Arcy's competency is made.


                                              9
Appeal stayed and case remanded with directions.




                                   10